DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0228721 to Lee et al. (“Lee”).

As to independent claim 15, an electronic device (¶ 0075), comprising: a battery (¶ 0075); a wireless charging coil (¶ 0071, 0075); a wireless charging circuit configured to wirelessly transmit and/or receive power using the wireless charging coil (¶ 0071, 0075); and a processor (¶ 0075) electrically connected to the battery (¶ 0075), the wireless charging coil (¶ 0071, 0075), and the wireless charging circuit (¶ 0075), wherein, based on another electronic device being positioned within a specified transmission and/or reception distance of the electronic device (¶ 0092), the processor is configured to control the electronic device to transmit power stored in the battery to the other electronic device using the wireless charging coil and the wireless charging circuit (¶ 0071, 0092).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-0034009 to AiEmTek Inc (“AiEmTek”) in view of US Pub. No. 2017/0228721 to Lee et al. (“Lee”). The original copy of AiEmTek and its English translation relied upon below is provided. 

As to independent claim 1 and similarly recited independent claim 20, a wireless charging coil (¶ 0001), comprising: a printed circuit board (Fig. 2: 100); a first coil pattern portion disposed on a first side of the printed circuit board (Fig. 2: 110); and a second coil pattern portion disposed on a second side of the printed circuit board opposite the first side (Fig. 3: 210), wherein the first coil pattern portion (Fig. 2: 110) comprises: a first first coil pattern (Fig. 2: 120a) and a second first coil pattern (Fig. 2: 120b), each wound in a spiral shape (see Fig. 2: 110’s spiral shape), and at least one first through-hole provided at a specified position of the first first coil pattern and the second first coil pattern (Fig. 2: 140), wherein the second coil pattern portion (Fig. 3: 210) comprises: a first second coil pattern (Fig. 3: 220a) and second second coil pattern (Fig. 3: 220b) having a partial area being short-circuited and wound in a spiral shape (¶ 0020. See Fig. 3: 210’s spiral shape), and at least one second through-hole disposed at a specified position of the first second coil pattern and the second second coil pattern (Fig. 3: 140), wherein the first coil pattern portion and the second coil pattern portion are electrically connected through the first through-hole and the second through-hole (¶ 0034, 0043).
AiEmTek does not teach wherein the widths of the first first coil pattern and the second first coil pattern decrease from an outside direction to an inside direction of the wireless charging coil.
Lee generally relates to inductive coils (¶ 0001). Lee teaches widths of the coil decrease from an outside direction to an inside direction of the wireless charging coil (¶ 0106). 
Having the benefit of Lee’s teachings, it would have been obvious to one of ordinary skill in the art to have modified AiEmTek’s first coil pattern to have a decreasing coil width from the outside direction (Fig. 2: 120a) to an inside direction (Fig. 2: 120b). This modification allows for reducing the total mounting area of the coil. 

As to claim 2, the wireless charging coil of claim 1, wherein the first first coil pattern and the first second coil pattern are electrically connected through the first through-hole, and the second first coil pattern and the second second coil pattern are electrically connected through the second through-hole (AiEmTek: ¶ 0034, 0043).

As to claim 5, the wireless charging coil of claim 1, wherein widths of the first first coil pattern and widths of the second first coil pattern are identically configured (AiEmTek : Fig. 2 and 3 indicate equal d and d1 widths).

As to claim 6, the wireless charging coil of claim 1, wherein a width of the first first coil pattern is larger than a width of the second first coil pattern (Lee: ¶ 0106).

As to claim 8, the wireless charging coil of claim 1, wherein the first through-hole is includes a plurality of holes aligned in a row or a plurality of holes aligned in a plurality of rows, and wherein the second through-hole includes a plurality of holes aligned in a row or a plurality of holes aligned in a plurality of rows (AiEmTek: ¶ 0034, 0043, Fig. 2: 140c, 142).

As to claim 11, the wireless charging coil of claim 1, wherein widths of the first second coil pattern and the second second coil pattern decrease from an outside direction to the inside direction (Lee: ¶ 0106).
As to claim 12, the wireless charging coil of claim 1, wherein the first first coil pattern and the second first coil pattern are electrically connected to each other through at least one connection portion comprising an electrically conductive material disposed in a periphery of the first through-hole (AiEmTek: ¶ 0034).

As to claim 13, the wireless charging coil of claim 1, wherein the first second coil pattern and the second second coil pattern are electrically connected to each other through at least one connection portion comprising an electrically conductive material disposed in a periphery of the second through-hole (AiEmTek: ¶ 0034).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of AiEmTek.
Lee teaches the limitations of claim 15 from which claim 16 depends. Lee further teaches widths of the coil decrease from an outside direction to an inside direction of the wireless charging coil (¶ 0106), as is required by claim 16. 
Lee, however, does not teach the particulars of the coil patterns required by claim 16.
AiEmTek relates to a circuit board in which the charge coil is formed on both sides. AiEmTek teaches: 
a wireless charging coil (¶ 0001), comprising: a printed circuit board (Fig. 2: 100); a first coil pattern portion disposed on a first side of the printed circuit board (Fig. 2: 110); and a second coil pattern portion disposed on a second side of the printed circuit board opposite the first side (Fig. 3: 210), wherein the first coil pattern portion (Fig. 2: 110) comprises: a first first coil pattern (Fig. 2: 120a) and a second first coil pattern (Fig. 2: 120b), each wound in a spiral shape (see Fig. 2: 110’s spiral shape), and at least one first through-hole provided at a specified position of the first first coil pattern and the second first coil pattern (Fig. 2: 140), wherein the second coil pattern portion (Fig. 3: 210) comprises: a first second coil pattern (Fig. 3: 220a) and second second coil pattern (Fig. 3: 220b) having a partial area being short-circuited and wound in a spiral shape (¶ 0020. See Fig. 3: 210’s spiral shape), and at least one second through-hole disposed at a specified position of the first second coil pattern and the second second coil pattern (Fig. 3: 140), wherein the first coil pattern portion and the second coil pattern portion are electrically connected through the first through-hole and the second through-hole (¶ 0034, 0043).
Having the benefit of AiEmTek’s teachings, it would have been obvious to one of ordinary skill in the art to have modified Lee to include the charging structure disclosed by AiEmTek above. The modification improves inductance and parasitic resistance.

As to claim 18, the electronic device of claim 16, wherein widths of the first first coil pattern and widths of the second first coil pattern are identically configured (AiEmTek : Fig. 2 and 3 indicate equal d and d1 widths).

As to claim 19, the electronic device of claim 16, wherein widths of the first second coil pattern and widths of the second second coil pattern decrease from the outside direction to the inside direction (Lee: ¶ 0106).

Allowable Subject Matter
Claims 3, 4, 7, 9, 10, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 3, 4, 7, 9, 10, 14, and 17 would be allowable if amended in the manner detailed above because the prior art of record does not teach or suggest a wireless charging coil or device having the limitations required by the respective independent claim in combination with the limitations recited in each of dependent claims 3, 9, 14, or 17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851